MoOat, Judge.
The judgment of the magistrate, that the party successful in the trial of the first warrant had failed to give the security, and that the property should be turned over to the other party, he having given the security, was conclusive, until set aside by notice and a hearing. It would be very dangerous to permit an order of this character to be revoked by the magistrate, by parol, without a hearing from the other side. Until the property is finally disposed of, the Court is open, and may pass any order necessary to the final disposal of the property, and until final action is taken, it may, perhaps, revoke its orders, if improperly granted, but this cannot be done by parol, and without a hearing. The only course to pursue in a case like this was to apply to the magistrate before the horse was finally disposed of, and if the mistake existed, ask the magistrate to correct it. Whilst his judgment stands, it is conclusive, and the second warrant was improper.
The rule that the judgment of a Court between the parties cannot be collaterally attacked, is of great public importance, and, though it may work a hardship in this case, it must be enforced.
Judgment affirmed.